process rights, the district court reversed Roose's conviction and barred
                 retrial by the State.
                              The district court has final appellate jurisdiction over a case
                 arising in the justice court, see Nev. Const. art. 6, § 6; Waugh v. Casazza,
                 85 Nev. 520, 521, 458 P.2d 359, 360 (1969); therefore the State cannot
                 appeal the district court's order. We elect to exercise our discretion and
                 consider the petition.        See NRS 34.170; NRS 34.330; Smith v. Eighth
                 Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) ("[T]he
                 issuance of a writ of mandamus or prohibition is purely discretionary with
                 this court.").
                                  First, the State challenges the district court's jurisdiction to
                 consider Roose's appeal and asks this court to direct the district court to
                 dismiss Roose's appeal for lack of jurisdiction. As a defendant who
                 pleaded nob o contendere may appeal based on a constitutional challenge,
                 the State has failed to demonstrate that the district court lacked
                 jurisdiction to consider Roose's appeal.       See NRS 177.015(4) (a defendant
                 may appeal a judgment entered pursuant to a nob o contendere plea if "the
                 appeal is based upon reasonable constitutional, jurisdictional or other
                 grounds that challenge the legality of the proceedings"); Franklin v. State,
                 110 Nev. 750, 752, 877 P.2d 1058, 1059 (1994) (claims appropriate on
                 appeal from a judgment entered pursuant to a guilty plea include "a
                 challenge to the sentence imposed on constitutional or other grounds," or a
                 claim "that there were other conditions that rendered• the proceedings
                 unfair"), overruled on other grounds by Thomas v. State, 115 Nev. 148, 979
                 P.2d 222 (1999). To the extent the State argues that Roose's claim on
                 appeal was one of bias and that such a claim had to be raised prior to the
                 entry of his plea, "a claim that the [ ] court entertained an actual bias or

SUPREME COURT
      OF
    NEVADA
                                                           2
(0) 1947A aser
                that there were other conditions that rendered the proceedings unfair" is
                appropriately raised on appeal from a judgment entered pursuant to a
                guilty plea. 2 See Franklin, 110 Nev.. at 752, 877 P.2d at 1059. 3
                              Second, the State challenges the district court's decision to bar
                retrial of Roose and asks this court to direct the district court to vacate its
                order filed on March 24, 2015. 4 The State argues that the district court
                arbitrarily and capriciously exercised its discretion by barring retrial of
                Roose when it concluded that a new trial was not necessary and proper
                pursuant to NRS 177.265 (providing that "Mlle appellate court of
                competent jurisdiction . . . may reverse, affirm, or modify the judgment
                appealed form, and may, if necessary or proper, order a new trial"). We
                agree. See United States v. Tateo, 377 U.S. 463, 466 (1964) ("It would be a
                high price indeed for society to pay were every accused granted immunity
                from punishment because of any defect sufficient to constitute reversible
                error in the proceedings leading to conviction.");          Round Hill Gen.
                Improvement Dist. v. Newman,        97 Nev. 601, 603-04, 637 P.2d 534, 536
                (1981) (mandamus available to control a manifest abuse or arbitrary or
                capricious exercise of discretion); see also State v. Eighth Judicial Dist.
                Court (Armstrong), 127 Nev., Adv. Op. 84, 267 P.3d 777, 780 (2011) ("An

                         nob o contendere plea is equivalent to a guilty plea."
                      2 "A                                                              State v.
                Lewis, 124 Nev. 132, 133 n.1, 178 P.3d 146, 147 n.1 (2008).

                      3 Aswe have concluded that the district court had jurisdiction to
                consider Roose's appeal based on a constitutional challenge to the justice
                court's sentencing policy, we do not consider the State's remaining
                arguments regarding the district court's jurisdiction.

                      4 TheState does not contest the district court's determination that
                Roose's constitutional rights were violated.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) I947A
                 arbitrary or capricious exercise of discretion is one founded on prejudice or
                 preference rather than on reason, or contrary to the evidence or
                 established rules of law." (quotation marks and citation omitted)).
                 Therefore, we grant the petition in part.
                             For the reasons stated above, we
                             ORDER the petition DENIED IN PART AND GRANTED IN
                 PART AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT
                 OF MANDAMUS instructing the district court to strike the portion of its
                 March 24, 2015, order that precludes a new trial and to remand the
                 matter to the justice court, before a different justice of the peace, to allow
                 Roose to withdraw his plea of nob contendere.



                                                           aA_A o                     J.
                                                     Parraguirre


                                                                                      J.



                                                                                      J.
                                                     Cherry


                 cc: Hon. Rob Bare, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Mueller Hinds & Associates
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 1947A (reo